EXHIBIT 10.2

 
BOSTON SCIENTIFIC CORPORATION


INTENT TO GRANT


DEFERRED STOCK UNIT AWARD AGREEMENT
 
This Agreement, dated as of the _____ day of ____________, 2006 (the "Grant
Date"), is between Boston Scientific Corporation, a Delaware corporation (the
"Company"), and the person whose name appears on the Signature Page of this
Agreement (the "Participant"), an employee of the Company or any of its
affiliates or subsidiaries. All capitalized terms not otherwise defined herein
shall have the meaning ascribed thereto in the Company's Long-Term Incentive
Plan set forth on the Signature Page of this Agreement (the "Plan").


This Agreement must be signed by the Participant and returned to the Stock Award
Administration Department of the Company at least six (6) months prior to the
first intended issue date described herein in order to be effective.


1.  Grant and Acceptance of Award. The Company hereby indicates its intent to
award to the Participant that number of Deferred Stock Units set forth on the
Signature Page of this Agreement (the "Unit"), each Unit representing the
Company's commitment to issue to Participant one share of the Company's common
stock, par value $.01 per share (the "Stock"), subject to certain eligibility
and other conditions set forth herein. The award is intended to be granted
pursuant to and is subject to the terms and conditions of this Agreement and the
provisions of the Plan.


2.  Eligibility Conditions upon Award of Units. Participant hereby acknowledges
the intent of the Company to award Units subject to certain eligibility and
other conditions set forth herein.


3.  Satisfaction of Conditions. Except as otherwise provided in Section 5 hereof
(relating to death of the Participant), Section 6 hereof (relating to Disability
of the Participant) and Section 8 hereof (relating to Change in Control of the
Company), the Company intends to award shares of Stock hereunder subject to the
eligibility conditions described in Section 7 hereof in approximately equal
annual installments on each of four anniversaries of the date first set forth
above, beginning on the second anniversary of the date of grant. No shares of
Stock shall be issued to Participant prior to the date on which the Units vest.

 


 

--------------------------------------------------------------------------------

 
 
4.  Participant's Rights in Stock. The shares of Stock if and when issued
hereunder shall be registered in the name of the Participant and evidenced in
the manner as the Company may determine. During the period prior to the issuance
of Stock, the Participant will have no rights of a stockholder of the Company
with respect to the Stock, including no right to receive dividends or vote the
shares of Stock.


5.  Death. Upon the death of the Participant while employed by the Company and
its affiliates or subsidiaries, the Company will issue to the Participant or
beneficiary of the Participant as set forth under the provisions of the
Company's program of life insurance for employees, any shares of Stock to
Participant to be awarded hereunder that remain subject to eligibility
conditions.


6.  Disability. In the event of the Participant's Disability, the Company will
issue to Participant any shares of Stock to be awarded hereunder that remain
subject to eligibility conditions.


7.  Other Termination of Employment -- Eligibility Conditions. If the employment
of the Participant with the Company and its affiliates or subsidiaries is
terminated or Participant separates from the Company and its affiliates or
subsidiaries for any reason (including Retirement) other than death, Disability,
any Units that remain subject to eligibility conditions shall be void and no
Stock shall be issued. Eligibility to be issued shares of Stock is conditioned
on Participant’s continuous employment with the Company through and on the
applicable anniversary of the date as set forth in Section 3 above.


8.  Change in Control of the Company. In the event of a Change in Control of the
Company, the Company will issue to Participant any shares of Stock to be awarded
hereunder that remain subject to eligibility conditions.


9.  Consideration for Stock. The shares of Stock are intended to be issued for
no cash consideration.


10.            Delivery of Stock. The Company shall not be obligated to deliver
any shares of Stock to be awarded hereunder until (i) all federal and state laws
and regulations as the Company may deem applicable have been complied with; (ii)
the shares have been listed or authorized for listing upon official notice to
the New York Stock Exchange, Inc. or have otherwise been accorded trading
privileges; and (iii) all other legal matters in connection with the issuance
and delivery of the shares have been approved by the Company's legal department.


11.            Tax Withholding. The Participant shall be responsible for the
payment of any taxes of any kind required by any national or local law to be
paid with respect to the Units or the shares of Stock to be awarded hereunder,
including, without limitation, the payment of any applicable withholding,
income, social and similar taxes or obligations. Except as otherwise provided in
this Section, upon the issuance of Stock or the satisfaction of any eligibility
condition with respect to the Stock to be issued hereunder, the Company shall
hold back from the total number of shares of Stock to be delivered to the
Participant, and shall cause to be
 
 
2

--------------------------------------------------------------------------------

 
 
transferred to the Company, whole shares of Stock having a Fair Market Value on
the date the shares are subject to issuance an amount as nearly as possible
equal to (rounded to the next whole share) the Company’s withholding, income,
social and similar tax obligations with respect to the Stock. To the extent of
the Fair Market Value of the withheld shares, Participant shall be deemed to
have satisfied Participant’s responsibility under this Section 11 to pay these
obligations. The Participant shall satisfy Participant’s responsibility to pay
any other withholding, income, social or similar tax obligations with respect to
the Stock, and (subject to such rules as the Committee may prescribe) may
satisfy Participant’s responsibility to pay the tax obligations described in the
immediately preceding sentence, by so indicating to the Company in writing at
least thirty (30) days prior to the date the shares of Stock are subject to
issuance and paying the amount of these tax obligations in cash to the Company
within ten (10) business days following the date the Units vest or by making
other arrangements satisfactory to the Committee for payment of these
obligations. In no event shall whole shares be withheld by or delivered to the
Company in satisfaction of tax withholding requirements in excess of the maximum
statutory tax withholding required by law. The Participant agrees to indemnify
the Company against any and all liabilities, damages, costs and expenses that
the Company may hereafter incur, suffer or be required to pay with respect to
the payment or withholding of any taxes. The obligations of the Company under
this Agreement and the Plan shall be conditional upon such payment or
arrangements, and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
Participant.
 
12.            Investment Intent. The Participant acknowledges that the
acquisition of the Stock to be issued hereunder is for investment purposes
without a view to distribution thereof.


13.            Limits on Transferability. Until the eligibility conditions of
this award have been satisfied and shares of Stock have been issued in
accordance with the terms of this Agreement or by action of the Committee, the
Units awarded hereunder are not transferable and shall not be sold, transferred,
assigned, pledged, gifted, hypothecated or otherwise disposed of or encumbered
by the Participant. Transfers of shares of Stock by the Participant are subject
to the Company’s Stock Trading Policy.


14.            Award Subject to the Plan. The award to be made pursuant to this
Agreement is made subject to the Plan. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained in this
Agreement and a term or provision of the Plan, the applicable terms and
conditions of the Plan will govern and prevail. However, no amendment of the
Plan after the date hereof may adversely alter or impair the issuance of the
Stock to be made pursuant to this Agreement.


15.            No Rights to Continued Employment. The Company’s intent to grant
the shares of Stock hereunder shall not confer upon the Participant any right to
continued employment or other association with the Company or any of its
affiliates or subsidiaries; and this Agreement shall not be construed in any way
to limit the right of the Company or any of its subsidiaries or affiliates to
terminate the employment or other association of the Participant with the
Company or to change the terms of such employment or association at any time.


 
3

--------------------------------------------------------------------------------

 
16.            Legal Notices. Any legal notice necessary under this Agreement
shall be addressed to the Company in care of its General Counsel at the
principle executive offices of the Company and to the Participant at the address
appearing in the personnel records of the Company for such Participant or to
either party at such other address as either party may designate in writing to
the other. Any such notice shall be deemed effective upon receipt thereof by the
addressee.


17.            Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of The Commonwealth of
Massachusetts (without regard to the conflict of laws principles thereof) and
applicable federal laws.


18.            Headings. The headings contained in this Agreement are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.


19.            Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to the one and the same instrument.


IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Participant have executed and delivered this Agreement as a sealed instrument as
of the date and year first above written.
 
 
PLAN: 2003 LONG-TERM INCENTIVE PLAN
Number of Deferred Stock Units:   [       ]


Issuance Schedule
25%  Date of Second Anniversary
25%  Date of Third Anniversary
25%  Date of Fourth Anniversary
25%  Date of Fifth Anniversary
 

 
BOSTON SCIENTIFIC CORPORATION




By:_________________________________
Name: Authorized Officer
 
PARTICIPANT




____________________________________
[Name]
 
 
 
 
 
4

--------------------------------------------------------------------------------

 